Citation Nr: 1242143	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for a low back disorder prior to August 18, 2009, and to an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in an October 2009 rating decision, the RO granted service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus.  In addition, in a January 2011 rating decision, the RO granted service connection for ischemic heart disease. Accordingly, those issues are no longer before the Board.  Grantham v. Brown, 114 F .3d 1156   (Fed. Cir. 1997).

Also while the case was in remand status, the Veteran was granted a 10 percent evaluation for his low back disorder effective from August 18, 2009.  This was not a full grant of the benefit sought on appeal and thus the Veteran's claim for a low back disorder remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2010 and in March 2012, the Board remanded the case for further development by the originating agency.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined for disability evaluation and the Board finds the examination to be adequate for rating the disability at issue.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The case has been returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  For the period prior to August 18, 2009, the Veteran's service-connected back disorder is manifested by complaints of low back pain with forward flexion that is not greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness nor resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of the height.  There are no incapacitating episodes.  

2.  For the period after August 18, 2009, the Veteran's service-connected back disorder is shown to have been productive of complaints of back pain with no showing of at least forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  There are no incapacitating episodes.  


CONCLUSIONS OF LAW

1.  For the period prior to August 18, 2009, the criteria for a compensable disability rating for service-connected low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

2.  For the period after August 18, 2009, the criteria for a disability rating in excess of 10 percent for service-connected low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5237 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in January 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, an April 2010 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claim. 
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations low back disability.  The examiners reviewed the claims file and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the examinations are adequate for determining the disability rating for the Veteran's service-connected right and left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Increased Evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The rating for the Veteran's service-connected low back strain has been assigned under Diagnostic Code 5237, for lumbosacral or cervical strain.  However, the actual criteria for rating spine disabilities are set forth in rating formula. 

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness nor resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating prior to August 18, 2009 and rating in excess of 10 percent thereafter are not assignable at any point during the appeal period.  

Prior to August 2009

With regard to assigning a compensable evaluation for the period prior to August 18, 2009, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record from this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees;  combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  As such, a compensable evaluation is not warranted for that period, under the General Rating Formula for Diseases and Injuries of the Spine.

In this regard, the Board notes that on VA examination in April 2005, flexion was to 110 and extension was to 40.  Lateral flexion and lateral rotation both left and right were to 40 degrees.  There was no additional limitation of motion on repetitive use.  His gait was normal and there were no muscle spasms.  

For this time period, there is nothing in the record which would support a compensable rating for the service-connected low back disorder under DC 5237.  

From August 2009

With regard to assigning an evaluation in excess of 10 percent for the period of from August 2009, to the present, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record from this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted for this time period under the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran was noted at the August 2009 to have flexion to 70 degrees, extension to 20 degrees, lateral flexion to the right to 30 degrees and to the left to 25 degrees, with left and right rotation to 30 degrees.  There was no additional loss of motion with repetitive motion.  However, there is no indication in this examination or in any medical evidence of record that the Veteran's service-connected lumbar spine disability manifested with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The examiner also noted that there was no radiculopathy.  

When the Veteran was examined by VA in May 2010, he complained of low back pain.  Flexion was to 70 degrees, extension was to 30 degrees, and lateral flexion was to 30 degrees left and right.  

The Veteran was examined by VA in March 2012.  Flexion was to 70 degrees, extension was to 30 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 20 degrees, and right and left rotation were to 30 degrees.  There was no objective of pain with range of motion and no additional loss of motion with repetitive motion.  There was no muscle guarding or spasm.  There was no radicular pain.  There was no ankylosis.  X-rays showed degenerative disk disease changes at the L5-S1 level and the stable degenerative disk disease changes.  The examiner noted that the Veteran is without physician prescribed bed rest.  It was noted that the Veteran was without radiculopathy and that the peripheral neuropathy found in August 2009 was due to obesity, muscularity and pitting edema given his normal neurological examination.  Degenerative disc disease and spinal stenosis was the diagnosis.  

For this time period, there is nothing in the record which would support a rating beyond 10 percent for the service-connected low back disorder under DC 5237.  

With respect to the Veteran's claim, the Board has also considered his lay statements that his disability is worse.  His statements focus primarily on his level of pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

In this case, the Veteran is competent to report symptoms related to pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  


Other Considerations

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criterion.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

In this regard, the Board notes that the Veteran has reported pain and tingling radiating into his legs.  However, the claims file contains no objective, clinical evidence of a neurologic abnormality.  It is noted that he has been service-connected for peripheral neuropathy of both lower extremities secondary to service connected diabetes.  At the March 2012 VA examination, it was noted that examination revealed no evidence of radiating pain on movement.  Therefore, absent clinical evidence of radiculopathy of either leg that is at least mild in nature, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1) for any period of time on appeal.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the appeal period, the Board notes that the record does not show that the joint function is additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use at any time.  On VA examination in April 2005, there was no weakness, or pain on motion.  In March 2012, the Veteran reported having no flare-ups, and the examiner noted the Veteran was without weakened movement, excess fatigability, or incoordination.  Therefore, as there is no objective evidence reflecting that the Veteran experiences additional, measureable functional loss or limitation of motion due to his subjective complaints so as to meet the range of motion criteria for a higher evaluation, the Board concludes that the greater weight of evidence is against assigning a compensable evaluation for the period prior to August 2009 or thereafter as contemplated by the holding in Deluca.

Extraschedular

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning an increased rating for any period of time on appeal for the Veteran's service-connected lumbar spine disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  



ORDER

A compensable evaluation for a low back disorder prior to August 18, 2009, and an evaluation in excess of 10 percent thereafter is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


